Citation Nr: 0809459	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 2006 
and January 2007.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's left knee disorder clearly and unmistakably 
existed prior to service, but the evidence does not clearly 
and unmistakably establish that the veteran's preexisting 
left knee disorder did not chronically worsen or increase in 
severity during his period of service

3.  The veteran's current left knee disorder is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a left 
knee disorder was incurred during active service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for a left knee disorder, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a left knee 
disorder.  At the outset, the Board notes that the veteran's 
complete service medical records are presumed destroyed by 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in 1973.  There were no clinical records 
found, and the information requested could not be 
reconstructed.  Because the veteran's complete service 
medical records are unavailable for review, the Board must 
base its decision on other available evidence.

In this case, the presumption of soundness applies because 
there is no record of a physical examination at the time the 
veteran enlisted in the service.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994) (where there was no entrance examination 
report of record because it was presumed to have been lost in 
a fire, the presumption of soundness attached as reflected by 
the conclusion that it had been rebutted by clear and 
unmistakable evidence of the pre-service existence of the 
disability).  .  However, as an initial matter, the Board 
finds that the veteran did have a preexisting left knee 
disorder prior to entering service.  In this regard, the 
veteran submitted his claim in February 2004 and indicated 
that he had injured his left knee prior to service.  He 
stated that he was initially denied enlistment because of the 
injury and was later drafted and accepted into the military.  
The veteran included a copy of a newspaper article dated in 
August 1950, which documented him as having sustained severe 
injuries while plowing on a farm.  In particular, it was 
noted that one track ran over his left leg.  In addition, a 
letter dated in 1951 from a military recruiting station to 
the veteran stated that authority had been received to enlist 
him in the United States Air Force regardless of his pre-
induction physical examination.  The veteran subsequently 
stated in his September 2005 VA Form 9 that he had arthritis 
prior to his military service.  Therefore, the Board finds 
such evidence to indicate that the veteran's left knee 
disorder clearly and unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's left knee disorder 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the veteran's preexisting left knee 
disorder clearly and unmistakably was not aggravated during 
service.  To make this determination, the Board must consider 
the veteran's service medical records as well as evidence 
developed after service.  In this case, as previously 
discussed the veteran's complete service medical records are 
unavailable.  However, the veteran submitted a copy of his 
June 1955 separation examination report which reflected that 
clinical evaluation of the lower extremities was normal, but 
the examiner noted that arthritis in the left knee had been 
diagnosed and that there were no complications.  In addition, 
the medical evidence of record shows that the veteran did not 
seek any treatment immediately following his separation from 
service or for many decades thereafter.  Nevertheless, the 
Board notes that the veteran submitted several letters that 
were dated in July 1952 and August 1952.  These 
contemporaneous letters indicate that the veteran had 
complaints and treatment pertaining to his leg.  Moreover, 
the February 2007 VA examiner opined that it was at least as 
likely as not that the veteran's military service caused 
aggravation to his preexisting knee injury and resulted in an 
acceleration of the degenerative process.  The September 2007 
VA examiner commented that the veteran's military service did 
not have any real effect on his knee.  However, the examiner 
also stated that the veteran went into the military with a 
knee injury that was a little more serious than people 
realized and then became more severe requiring treatment.  He 
indicated that it was a matter of normal progression due to 
time and wear and tear and that he did not believe that the 
veteran's military service did anything to aggravate the 
disorder, yet the examiner also stated that a bad knee may 
hold up in civilian life, but become more symptomatic during 
the rigors of military training.  As such, there is medical 
evidence both for and against a finding of aggravation.  
Therefore, the Board is of the opinion that the evidence does 
not clearly and unmistakably establish that the veteran's 
preexisting left knee disorder did not chronically worsen or 
increase in severity during his period of service.  
Accordingly, the presumption of soundness is not rebutted.  

Based on the foregoing, the Board's analysis must turn to the 
issue of whether a current left knee disorder was incurred 
during the veteran's active service.  See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  VAOPGCPREC 3-03 
(July 16, 2003).  As previously discussed, the veteran's 
complete service medical records are unavailable for review.  
However, the July 1952 and August 1952 letters referenced the 
veteran's complaints and treatment pertaining to his leg, and 
his June 1955 separation examination documented him as having 
arthritis in his left knee at that time.  Moreover, the 
medical evidence of record clearly indicates that he 
continued to have a left knee disorder.  As such, the Board 
finds that there is reasonable doubt as to whether the 
veteran has a current left knee disorder that is related to 
his military service.

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran 
currently has a left knee disorder related to his military 
service.  Accordingly, the Board concludes that service 
connection for a left knee disorder is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a left knee disorder is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


